Order entered March 26, 2020




                                    In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                             No. 05-19-01382-CV

                   CITY OF TERRELL, TEXAS, Appellant

                                      V.

          FREDERICK GEORGE EDMONDS, ET AL., Appellees

                 On Appeal from the County Court at Law No. 2
                            Kaufman County, Texas
                      Trial Court Cause No. 103352-CC2

                                   ORDER

      On the Court’s own motion, we REMOVE this appeal from submission on

April 9, 2020.     Accordingly, we DENY appellees’ request for a telephonic

appearance on April 9, 2020 as moot. The appeal will be reset for submission in

due course.




                                           /s/   DAVID J. SCHENCK
                                                 PRESIDING JUSTICE